DETAILED ACTION

A response was received on 19 January 2021.  By this response, Claims 2, 4, 6, 9, 11, 13, 16, 18, and 20 have been amended.  No claims have been added or canceled.  Claims 2-24 are currently pending in the present application.

Response to Amendment

The amendments to the claims do not fully comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must be submitted with markings indicating the changes made relative to the immediate prior version of the claims.  At least Claim 4 appears to have had text added without being marked with underlining as required.  At least Claims 4 and 11 appear to have had text deleted without being marked with strikethrough (or double brackets if appropriate) as required.  At least Claims 6 and 9 appear to include text, marked as added with underlining, which was previously present in the claim.

Response to Arguments

Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 2-24 under 35 U.S.C. 103(a) as unpatentable over Teper et al, US Patent 5815665, in view of Kim et al, US Patent 8670392, and with 
Applicant argues that Teper does not teach sending a search request to the broker site for accessing the web domains and asserts that the user is already communicating directly with the service provider (page 18 of the present response, citing Teper, column 9, lines 37-49).  However, it is noted that the cited portion of Teper explicitly states that the location information of the SP site may be obtained using an online service directory provided by the broker (Teper, column 9, lines 43-46) and that the directory is used to help users locate the services, i.e. a search request for web domains (see column 8, lines 59-62, as previously cited; see also Figure 2, step 80).  Applicant further argues that Teper does not process login account data in response to a search request and instead uses a direct communication (pages 18-19 of the present response, citing Teper, column 9, lines 50-60).  However, Teper does disclose the search request as noted above, and discloses processing login account data in response to the search request (see Figure 2, steps 82, 84, and column 9, line 50-column 11, line 12, especially column 10, line 44-column 11, line 12, where the broker provides pass-through authentication, noting that the claim does not require that the login account data be received directly from the end-user device by the server system).  Applicant additionally argues that Teper does not disclose retrieving information .
In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim is at least reasonably pertinent to the particular problem with which Applicant was concerned, namely allowing access to resources without having to reveal user identities (see the abstract of the present application; see further Kim, column 5, lines 20-48, for example, temporary IDs also allow access to resources without revealing user identity).
.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is withdrawn in light of the amendments to the claims.

Claim Objections

Claims 4 and 11 are objected to because of the following informalities:  
In Claim 4, line 1, the comma after “wherein” should be deleted.  In line 3, it appears that “where” may be intended to read “wherein”.
In Claim 11, line 2, it appears that the comma after “wherein” should have remained a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 2-24 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement and the rejection of Claims 2-17 and 20-24 under 35 U.S.C. 112, second paragraph, as indefinite are withdrawn in light of the amendments to the claims.  The rejection of Claims 18 and 19 under 35 U.S.C. 112, 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “and said credential to the at least one server of the first web domain” in lines 5-7.  This phrase is grammatically unclear and appears to be missing a verb or other critical language. 
Claim 19 is rejected due to its dependence on rejected Claim 18.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teper et al, US Patent 5815665, in view of Kim et al, US Patent 8670392.
In reference to Claim 2, Teper discloses a method that includes storing account information for user accounts for end users registered with the server system and storing listing data relating to entries associated with web domains different than a second domain provided by the server system (column 5, lines 61-67, providing a directory of available services; column 9, lines 38-46; Figure 2, step 80); receiving an end user search request for accessing web domains different than the second domain (column 9, lines 38-49; see also column 8, lines 59-62, directory helps users locate the services); processing a first transmission from an end-user device in response to the request and, based on the first transmission and account information, authenticating a first user as a registered user of a service (Figure 2, steps 82, 84; column 9, line 50-column 11, line 12); assigning a first credential to the first user and causing presentation of first information relating to the first entity without end users having to separately identify to the first domain and presentation of an option to access a first web page of the first domain in response to providing the first information and identifying the first user as an authenticated user without revealing an identity of the first user, where the credential allows access to the first domain (abstract; column 11, lines 13-33, where the 
Kim discloses a method that includes randomly assigning a temporary identity from a plurality of allocated identities that are not currently being used (see column 5, lines 20-48; column 8, lines 43-62).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Teper to include assigning an identity from a plurality of allocated identities in order to reduce initiation delays in communication (see Kim, column 11, lines 24-28).
In reference to Claim 3, Teper and Kim further disclose storing a set of credentials and identifying a second credential from the set of credentials (Teper, column 10, lines 44-65; column 11, lines 13-33, identity assigned to user; Kim, column 5, line 49-column 6, line 4; column 8, line 63-column 9, line 9).
In reference to Claims 4 and 5, Teper and Kim further disclose determining that the allocated identity was previously assigned and transmitting credentials in response to determining that credentials were previously assigned within a threshold period of time (see Teper, column 11, lines 13-33; column 12, lines 20-24, threshold period of time).
In reference to Claim 6, Teper and Kim further disclose determining that a first code was previously assigned and transmitting credentials in response to determining that the code was previously assigned (see Teper, column 11, lines 13-33; column 12, lines 20-24).

In reference to Claim 8, Teper and Kim further disclose that the service corresponds to the second web domain (Teper, column 5, lines 61-67, directory service in server’s domain).
In reference to Claim 22, Teper and Kim further disclose reassigning the allocated identity to a different user in response to ending the first session and using the reassigned identity to establish a session (Teper, column 11, lines 13-33; see also Kim, column 6, line 46-column 7, line 6).

Claims 9-15 and 23 are directed to software implementations of the methods of Claims 2-8 and 22, respectively, and are rejected by a similar rationale.
Claims 16-21 and 24 are directed to systems having functionality corresponding to the methods of Claims 2-7 and 22, respectively, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Zachary A. Davis/Primary Examiner, Art Unit 2492